Wilson, Chief Justice, delivered the opinion of the Court: The error principally relied upon in this case is, that the Court admitted the payee of the note, upon which the plaintiff had sued as his assignee, to testify that he had no interest in the matter ; but that in taking the note in question, (which he had assigned to the plaintiff) and in the sale of the property for which it was given, he had acted as the agent of the plaintiff; and also, that agreeably to his authority as agent, he had warranted the property sold, and that the warranty had been broken, and that the consideration had failed, Sic. The general rule is that an agent is a good witness; and nothing is shown by the bill of exceptions in this case, to take it out of that rule. The witness is not called by his principal, to support a claim in which he might be supposed to have an interest; but he is offered by the opposite party, and his testimony makes against the interest of his principal, and also against any interest, which he might be supposed to have, in the recovery of the amount of the note from the obligor. There was no error therefore in receiving his testimony. Whether the defence set up to the action, was made out by the evidence, might possibly admit of some doubts ; but inasmuch as it is a doubtful point, we are not disposed to disturb an adjudication made upon a personal examination of the witnesses ; and under circumstances every way calculated to enable the Court to come to a correct conclusion as to the matters of fact in controversy. The judgment is affirmed with costs. Judgment affirmed.